UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 8, 2012 Steel Excel Inc. (Exact name of Registrant as specified in its charter) Delaware 0-15071 94-2748530 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 2603 Camino Ramon, Suite 200, San Ramon, California 94583 (Address of principal executive offices including zip code) (408) 945-8600 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On November 8, 2012, Steel Excel Inc. (the “Company”) issued a press release announcing financial results for its third fiscal quarter and nine months ended September 29, 2012. The information in Item 2.02 of this Current Report on Form 8-K, including Exhibit 99.1, shall neither be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item 9.01.Financial Statements and Exhibits. (d) Exhibits The following exhibit is filed with this report: Exhibit No. Description Press Release issued by Steel Excel Inc. on November 8, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Steel Excel Inc. By: /s/ Mark Zorko Name: Mark Zorko Title: Chief Financial Officer Dated: November 8, 2012 EXHIBIT INDEX Exhibit No. Description Press Release issued by Steel Excel Inc. on November 8, 2012.
